Citation Nr: 1548440	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  08-39 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, including, in part, depressive disorder, anxiety disorder, anti-social personality disorder, bipolar disorder, and posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cuts on the back of the head and over the left eye (claimed as a head injury).

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a removal of a ganglion cyst from the right hand.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a cerebral concussion (claimed as a head injury).

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a broken jaw (also claimed as dental trauma).

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a cut on the inside lower lip.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cysts on both legs.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Driever, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from November 1960 to April 1963.  He also had active service in the United States Air Force, allegedly from 1974 to 1975, but his service personnel records confirm such service from July 1974 to October 1974 only.  According to a DD Form 214, in October 1974, he reverted to Air National Guard status.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.    

The Veteran and his spouse testified in support of this appeal during a hearing held at the RO before the undersigned Veterans Law Judge in May 2015.  Prior to this hearing, the Veteran also requested a hearing before a Decision Review Officer at the RO, but in September and November 2011, he withdrew that request. 

In its January 2008 rating decision, the RO reopened the claims for service connection for cuts on the back of the head and over the left eye and residuals of a removal of a ganglion cyst from the right hand.  The Board acknowledges this action, but is required by law to make its own threshold determination as to of whether new and material evidence has been received to reopen a claim.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

During the course of this appeal, the Veteran initiated but failed to perfect his appeal on the claims of entitlement to vocational rehabilitation benefits and pension benefits.  After the RO issued a statement of the case on the former benefit, the Veteran did not follow up by submitting a substantive appeal.  Also, in December 2008, after submitting a notice of disagreement with the RO's denial of the latter benefit, he telephoned VA and withdrew his appeal on that claim.

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this appeal therefore contemplates both electronic records.   

The claims of entitlement to service connection for a psychiatric disorder, including, in part, depressive disorder, anxiety disorder, anti-social personality disorder, bipolar disorder, and PTSD, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a cerebral concussion (claimed as a head injury) are addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).

In multiple written statements dated prior to 2008 and most recently, during a March 2008 telephone conversation with the AOJ, the Veteran raised a claim for reversal of a VA decision denying him educational assistance benefits.  The Board refers this matter to the AOJ for appropriate action.


FINDINGS OF FACT

1.  On May 5, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw from appeal the claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a cut on the inside lower lip.

2.  On March 3, 2008 and again on May 5, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw from appeal the claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for cysts on both legs.

3.  In an unappealed June 2005 rating decision, the RO denied a claim for service connection for cuts in the back of the head and over the left eye.

4.  The evidence received since June 2005 is neither cumulative nor redundant of the evidence previously of record and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim for service connection for cuts on the back of the head and over the left eye.

5.  In an unappealed February 1995 rating decision, the RO denied claims for service connection for a ganglion cyst on the right hand and a broken jaw.

6.  The evidence received since February 1995 is neither cumulative nor redundant of the evidence previously of record and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim for service connection for residuals of a removal of a ganglion cyst from the right hand.

7.  The evidence received since February 1995 is neither cumulative nor redundant of the evidence previously of record but, when considered with the evidence previously of record, does not raise a reasonable possibility of substantiating the claim for service connection for a broken jaw.

8.  A scar over the left eyebrow is related to the Veteran's service.

9.  Ganglions on the right wrist are related to the Veteran's service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a cut on the inside lower lip  are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal on the claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for cysts on both legs are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The June 2005 rating decision, in which the RO denied a claim for service connection for cuts in the back of the head and over the left eye, is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

4.  The February 1995 rating decision, in which the RO denied claims for service connection for a ganglion cyst on the right hand and a broken jaw, is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

5.  New and material evidence has been received to reopen the claim of entitlement to service connection for cuts in the back of the head and over the left eye.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

6.  New and material evidence has been received to reopen the claim of entitlement to service connection for a ganglion cyst on the right hand.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

7.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a broken jaw.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

8.  Ganglions on the right wrist were incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

9.  A scar over the left eyebrow is related to the Veteran's service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Low Lip Cut & Leg Cysts

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Either an appellant or his or her authorized representative may request withdrawal.  38 C.F.R. § 20.204 (2015). 

On March 3, 2008 and May 5, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw from appeal the claims of whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a cut on the inside lower lip and whether new and material evidence has been received to reopen a claim of entitlement to service connection for cysts on both legs.  With regard to these claims, now withdrawn, there thus remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review them and they must be dismissed.  

II.  Cuts, Back of Head and Left Eye, Ganglion Cyst, Right Hand
& Broken Jaw

A.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Specifically, VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  

In the context of a claim that has been previously denied, the notice must inform the claimant of the evidence and information necessary to reopen the claim and to establish entitlement to the underlying claim for the benefit sought by the claimant. Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  In informing the claimant of what evidence would be considered new and material, VA must examine the basis for the denial in the prior decision and identify the evidence that would substantiate the element(s) of a service connection claim found lacking in the previous denial.  Id. 

VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b), (c) (2015).

With regard to the claims for service connection for cuts on the back of the head and over the left eye and residuals of a removal of a ganglion cyst from the right hand, given the Board's favorable dispositions, there is no need to discuss whether VA complied with the duties the VCAA requires.  Rather, any lack of compliance is non-prejudicial or harmless, not affecting the essential fairness of this adjudication. 38 C.F.R. § 20.1102 (2015).  

With regard to the claim for service connection for a broken jaw, the Veteran does not assert that VA violated its duty to notify, including during the hearing, see Bryant v. Shinseki, 23 Vet. App. 488 (2010), that there are any additional records that VA should obtain on his behalf, or that the VA examinations he underwent during the course of this appeal are inadequate to decide this claim.  No further notice or assistance is thus needed.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, but instead must be judged on an individual case-by-case basis, and, as the pleading party attacking the agency's decision, the claimant bears the burden of proof of not only establishing this error, but also, above and beyond that, showing that it is unduly prejudicial or outcome determinative of his claim).  

B.  Analysis

1.  Finality

By rating decisions dated October 1983, August 1994, February 1995 and June 2005, the RO previously denied the Veteran's claims for service connection for cuts on the back of the head and over the left eye, residuals of a removal of a ganglion cyst from the right hand and a broken jaw.  By rating decision dated August 1994, the RO denied the claims for service connection for cuts on the head and over the left eye, a ganglion cyst on the right hand and a broken jaw on the basis that there was no evidence of residuals of the cuts and ganglion cyst and no evidence of a broken jaw in service.  The RO then afforded the Veteran VA examinations, which he did not attend.  The RO then affirmed the August 1994 denials in a rating decision dated February 1995.  In a June 2005 rating decision, the RO again denied the Veteran service connection for cuts on the head and over the left eye on the basis that there was no evidence of such cuts in service.  

In deciding these claims, the RO considered the Veteran's service treatment records showing in-service cuts on the head and over the left eye (February 1962), another cut just under the left eyebrow secondary to a fall (February 1963), a recurring ganglion on the right hand, and two automobile accidents, but no broken jaw, and post-service treatment records, which include no noted residuals of the cuts and/or ganglion, but show that the Veteran was involved in a fight in 1964, after discharge from service.    

In April 1995 and June 2005 letters, the RO notified the Veteran of his appellate rights with regard to the decisions.  The Veteran did not, however, appeal them and VA received no new and material evidence within one year of either decision.  See 38 C.F.R. § 3.156(b) (2015).  The February 1995 and June 2005 rating decisions are thus final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

The Veteran attempted to reopen these claims by written statement received in November 2006.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

When determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The phrase "raise[s] a reasonable possibility of substantiating the claim" enables rather than precludes reopening, consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence to be received on each unproven element of a claim.  Id. at 120.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The evidence that is considered to determine whether new and material evidence has been received is the evidence associated with the claims file since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file since the RO's February 1995 and June 2005 rating decisions includes service treatment and personnel records, post-service treatment records, VA examination reports, information from SSA, the Veteran's written statements and hearing testimony, and his representative's written statements.  

a.  Cuts and Ganglion

With the exception of most of the service treatment and personnel records, which were of record when the RO decided the February 1995 and June 2005 rating decisions, the evidence is new.  It is neither cumulative, nor redundant of the evidence previously of record.  It is also material.  By itself or when considered with the evidence previously of record, it relates to an unestablished fact necessary to substantiate the claims for service connection for cuts on the back of the head and over the left eye and residuals of a removal of a ganglion cyst from the right hand.  

Specifically, a report of a VA general examination conducted in December 2007 notes that the Veteran has a scar over his left eyebrow in the occipital area and ganglions on his right wrist.  Evidence of this type was not of record in February 2005 or June 2005 and the absence thereof formed the basis of the RO's previous denial of these claims.  Given that it now exists, the claims for cuts on the back of the head and over the left eye and residuals of a removal of a ganglion cyst from the right hand must be reopened. 

b.  Broken Jaw

Again, with the exception of the service treatment and personnel records, the evidence is new.  It is neither cumulative, nor redundant of the evidence previously of record.  It is not, however, material.  By itself or when considered with the evidence previously of record, it does not relate to an unestablished fact necessary to substantiate the claim for service connection for a broken jaw.  

According to the lay statements and hearing testimony, the Veteran required jaw surgery as an adult secondary to injuries he sustained during service in February 1962, injuries that included a broken jaw.  He points out that he underwent the surgery in December 1981 at a VA facility in Washington D.C. and if his jaw were not service connected, VA would not have performed the surgery.  

According to available medical evidence of record (Veteran testified he attempted to obtain records of the surgery, but they are no longer available), the Veteran never had a broken jaw.  Rather, he underwent the surgery mentioned to correct a severely protruding lower jaw.  He admitted this fact during an April 2007 psychological evaluation, during which the psychologist noted that the Veteran had slurring speech and questioned why.  None of the medical evidence, including the post-service treatment records, VA examination reports and information from SSA, establishes that the Veteran had a broken jaw, including any sustained during active service.  

The absence of evidence of an in-service broken jaw formed the sole basis of the RO's previous denials of the claim of entitlement to service connection for residuals of a broken jaw.  Given that such evidence remains absent from the claims file, the Board may not reopen and must deny this claim on the basis that new and material evidence has not been received.

2.  Merits

As noted in the Introduction section of this decision, by rating decision dated January 2008, the RO reopened and then denied the claims of entitlement to service connection for cuts on the back of the head and over the left eye and residuals of a removal of a ganglion cyst from the right hand.  The Veteran is therefore not prejudiced by the Board's decision to consider these claims on their merits. 

The Veteran seeks service connection for residuals of a February 1962 beating he allegedly experienced, which reportedly resulted in cuts on his head and over his left eye and a concussion.  He also seeks service connection for residuals of an in-service removal of a ganglion cyst on his right hand.   

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Generally, to prevail on the issue of service connection, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Here, service treatment records confirm the February 1962 in-service incident, although not necessarily the alleged cause, and the removal of the ganglion cyst from the Veteran's right hand.  As well, they show that, during service, the Veteran sustained another cut over his left eye, just under the eyebrow.  In attempting to determine whether the Veteran has residuals of the in-service cuts and ganglion removal, the January 2008 examiner did not specifically relate any abnormalities to the Veteran's service.  He did, however, note a scar in the same location of one of the Veteran's in-service cuts and additional ganglions in the same location of the one excised during service.  It is thus reasonable for the Board to assume a relationship exists between the scar and ganglions and the Veteran's service.  Based on this finding, the Board concludes that ganglions on the right wrist and a scar over the left eyebrow were incurred in service.


ORDER

The appeal on the claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a cut on the inside lower lip is dismissed.

The appeal on the claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for cysts on both legs is dismissed.

Service connection for ganglions on the right wrist is granted. 

New and material evidence not having been received, the claim of entitlement to service connection for a broken jaw is denied.  

Service connection for a scar over the left eyebrow is granted.  


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claims of entitlement to service connection for a psychiatric disorder, including, in part, depressive disorder, anxiety disorder, anti-social personality disorder, bipolar disorder, and PTSD, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a cerebral concussion (claimed as a head injury), but additional action is necessary before the Board can proceed in this case.

On entrance into the service in November 1960, the Veteran appeared in sound condition with no mental health or neurological defects reported or noted.  For at least a year and a half, he did well, receiving satisfactory duty performance ratings.  In February 1962, he received treatment (stitches) for cuts on his head and over his left eye and a mild cerebral concussion (Veteran complained of dizziness and headaches), injuries the Veteran alleges resulted from a beating by multiple South Korean soldiers.  He contends that these men hit and threw rocks at him, rendering him unconscious.    

Three months later, his Commander recommended him for an administrative discharge, which required undergoing neuropsychiatric testing.  The evaluator diagnosed the Veteran with antisocial personality disorder and found that the condition existed prior to service.  Thereafter, according to a 2007 Discharge Review Board, the Veteran appears to have received some unfair treatment.  In February 1963, he again reported that dizziness and weakness.  In March 1963, after going AWOL and being confined, he again underwent an evaluation for the purpose of an administrative separation.  This evaluator diagnosed him with an emotional instability reaction, found to have existed prior to service.  In April 1963, an examiner noted mild anxiety symptoms.  Since then, mental health professionals have diagnosed the Veteran with numerous psychiatric disabilities and a personality disorder.  In a comprehensive statement submitted in May 2015, his representative argues that the Veteran's mental health and related behavioral problems initially manifested following the 1962 incident.  

During the course of this appeal, the RO assisted the Veteran by affording him a VA examination in support of this appeal.  However, as the Veteran's representative contends, the report of this examination is inadequate to decide the claims being remanded.  In December 2007 when discussing whether the Veteran has a psychiatric disability related to his active service, the examiner failed to consider all pertinent evidence of record.  At the time, the record included service treatment and personnel records showing changes following the 1962 incident, multiple post-service psychiatric diagnoses, and a VA treatment provider's June 2006 finding that the Veteran's mood problems started after the in-service trauma.  The examiner nonetheless diagnosed a personality disorder only and found that any psychiatric disorder preexisted service.  Another more thorough examination by a neuropsychologist is needed as much of the evidence seems to support the representative's assertions.   

In addition, according to the Veteran's testimony and evidence from the Social Security Administration (SSA), there may be some pertinent treatment records that are outstanding and need to be obtained in support of this appeal.  In addition, it is unclear whether the claims file includes all of the records upon which SSA relied in awarding the Veteran disability benefits.  SSA once denied the Veteran such benefits and the records upon which that denial is based are in the claims file.  Years later, SSA granted the claim, but it is unknown whether it considered additional evidence in doing so.  The RO requested the records upon which the grant is based, but SSA has not yet responded.    

Accordingly, these claims are REMANDED for the following action: 

1.  Contact the Veteran and ask him to identify (by name of provider and date(s) of care) all outstanding records of his VA and private treatment for mental health complaints and residuals of the 1962 concussion.     

2.  After securing any necessary authorization, obtain and associate with the claims file all outstanding records.  

3.  Contact SSA again for the purpose of obtaining and associating with the claims file the records upon which it relied in awarding the Veteran disability benefits.  

4.  After all outstanding treatment records are associated with the claims file, determine whether they include a PTSD diagnosis and, if so, undertake any necessary development in support of the PTSD component of the claim for service connection for a psychiatric disorder.

5.  Then afford the Veteran a VA examination by a neuropsychologist for the purpose of determining whether the Veteran has a mental and/or neurological disorder related to his active service, including the February 1962 incident.  Ask the examiner to do the following:

a.  Review the claims file, including, in part, service treatment records (entrance examination, 2/62 records of care, notations of December 1960 and September 1962 car accidents, findings of May 1962 and March 1963 neuropsychological testing, February 1963 April 1963 findings of dizziness, weakness, and mild anxiety symptoms, and separation examination), service personnel records (performance reports prior to and after 2/62 injury, information on in-service charges and punishment, and separation documents), post-service psychiatric diagnoses and mental health treatment records (2006 finding that the Veteran's mood disorder initially manifested following in-service trauma), the 2007 Discharge Review Board's findings, and the Veteran's and his representative's December 2008 and May 2015 written statements and testimony, summarized above.  

b.  Indicate in writing in the report that the review included this and all other pertinent information. 

c.  Conduct all necessary psychological and neurological testing.

d.  Acknowledging post-service psychiatric diagnoses, indicate whether the Veteran has or has had during the course of this appeal a psychiatric disorder.  

e.  Acknowledging service personnel records suggesting an in-service change in behavior, offer an opinion as to whether any psychiatric disorder shown on examination and/or diagnosed in the treatment records initially manifested during active service, including after the February 1962 in-service incident, or is otherwise related to such service.

f.  Identify all residuals of the in-service concussion other than any psychiatric disorder noted above.

g.  If no neuropsychological disorder is shown to be related to service, indicate whether it existed prior to service and worsened therein, including as a result of the February 1962 incident.   

h.  Provide detailed rationale with references to the record for each opinion expressed.  Ensure that the rationale is responsive to the Veteran's and his representative's assertions.  

i.  If an opinion cannot be expressed without resorting to speculation, indicate in writing in the record why such is the case and what evidence is needed to aid in providing such an opinion. 

6.  Review the examination report to ensure it includes all requested information and, if not, return it to the examiner for correction.

7.  Readjudicate these claims based on all evidence of record.  If either claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period to respond before returning the file to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


